Citation Nr: 0124723
Decision Date: 10/16/01	Archive Date: 12/03/01

DOCKET NO. 01-00 287               DATE OCT 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Evaluation of a lumbar spine disability with demonstrable
deformity of a vertebral body, currently rated as 30 percent
disabling following prestabilization rating.

2. Evaluation of an organic mental disorder due to trauma,
currently rated as 50 percent disabling following prestabilization
rating.

3. Evaluation of paralysis of the left seventh cranial nerve,
currently rated as 10 percent disabling following prestabilization
rating.

4. Evaluation of loss of sense of smell, currently rated as 10
percent disabling following prestabilization rating.

5. Evaluation of head, neck and facial scars, currently rated as 10
percent disabling following prestabilization rating.

6. Evaluation of a cervical spine disorder with limitation of
motion, currently rated as 10 percent disabling following
prestabilization rating.

7. Evaluation of left eye ophthalmoplegia with cranial nerve palsy,
currently rated as noncompensable following prestabilization
rating.

8. Evaluation of post-traumatic headaches, currently rated as
noncompensable following prestabilization rating.

ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran served on active duty from April 1995 to February 1999.

This appeal arises from an August 2000 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio. In response to the veteran's request, the RO sent
the veteran an application form individual unemployability in
February 2001. The claims folder was transferred to the Board on or
about June 7, 2001. At that time, a completed VA Form 21-8940 had
not been received by the RO.

FINDINGS OF FACT

1. The veteran's service-connected lumbar spine disability is
currently manifested by a wedge deformity, degenerative arthritis
and a moderate limitation of motion, but not by lumbar angulation,
false motion, shortening or intra-articular involvement, malunion
or non-union, loose motion, false joints, drainage, edema or
ankylosis.

2 -

2. The veteran's organic mental disorder disability is currently
manifested by relatively moderate impairment.

3. The veteran's left seventh cranial nerve disability is currently
manifested by a moderate incomplete paralysis.

4. The veteran has total loss of the sense of smell.

5. The veteran's facial scars disability is currently manifested by
moderately disfiguring scars of the face, head and neck, and by
tenderness of the scalp scars, but not by benign new skin growths,
superficial, poorly nourished scars with repeated ulceration, bum
scars, or limitation of motion of the part affected by scars, or
scars which are painful on objective demonstration.

6. The veteran's cervical spine disability is currently manifested
by a moderate limitation of motion, but not by arthritis, lumbar
angulation, false motion, shortening or intra-articular
involvement, malunion or non-union, loose motion, false joints,
drainage, edema or ankylosis.

7. The veteran's left eye ophthalmoplegia with cranial nerve palsy
is not currently manifested by impairment of visual acuity or field
loss, pain, rest-requirements, or episodic incapacity, nor a
continuance of active pathology, nor a paralysis of one or more of
the ocular muscles.

8. The veteran's headache disability is currently manifested by
frequent muscular contraction headaches which are non-prostrating,
not accompanied by nausea or vomiting, and do not interfere with
the veteran's ability to continue his activities of daily living.

3 -

CONCLUSIONS OF LAW

1. The criteria for an increased rating for a lumbar spine
disability with demonstrable deformity of a vertebral body,
currently rated as 30 percent disabling, have not been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1-4.14, 4.40,
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5292, 5285 (2000).

2. The criteria for an increased rating for an organic mental
disorder disability, currently rated as 50 percent disabling, have
not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
3.321(b)(1), 4.1-4.14, 4.125-4.126, 4.130, Diagnostic Code 9304
(2000).

3. The criteria for an increased rating for a left seventh cranial
nerve disability, currently rated as 10 percent disabling, have not
been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1-
4.14, 4.124a, Diagnostic Codes 8045-8207 (2000).

4. The criteria for a rating in excess of 10 percent for a loss of
sense of smell have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R.  3.321(b)(1), 4.1-4.14, 4.87a, Diagnostic Code 6275 (2000).

5. The criteria for an increased rating for scars of the head, face
and neck, currently rated as 10 percent disabling, have not been
met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1-4.14; 4.118,
Diagnostic Code 7800 (2000).

6. The criteria for a 20 percent rating for a cervical spine
disability with limitation of motion have been met. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1-4.14, 4.40, 4.45,
4.71a, Diagnostic Code 5290 (2000).

7. The criteria for an increased rating for left eye
ophthalmoplegia with cranial nerve palsy, currently rated as
noncompensable, have not been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.1-4.14; 4.84a, Diagnostic Code 6009 (2000).

- 4 -

8. The criteria for a 10 percent rating for a muscular contraction
headache disability have been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 3.321(b)(1), 4.1-4.14, 4.125-4.126, 4.130, Diagnostic Codes
8045-9304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been properly
developed and that no further assistance to the veteran is required
to comply with the duty to assist as mandated by the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C.A.
5103, 5103A). In that regard, the veteran's service medical records
and VA examination reports are of record, and he has been notified,
through VA rating decisions, a statement of the case, and a
supplemental statement of the case, of the requirements for
increased ratings for his service-connected disabilities. Adequate
medical evaluation of the disabilities is of record.

Initially, the Board notes that the veteran was injured in a motor
vehicle accident while on active duty in November 1997. He was
placed on the Temporary Disability Retired List (TDRL) in February
1999. He received service examinations subsequent to that date, and
was eventually retired due to his disabilities. He filed his
original service connection claims in April 1999. In January 2000
an RO decision granted service connection for residuals of a severe
head injury, fracture of the L-3 vertebra, cognitive impairment and
ophthalmoplegia, and assigned a 100 percent rating, effective
February 26, 1999, the day after the veteran's active duty
discharge. This decision also contained notations that the extent
of the residuals of the veteran's motor vehicle accident were still
not fully known, and that additional medical examinations were
warranted. The notations also indicated that the 100 percent
rating, which was noted to be a cumulative rating for all known and
unknown residuals, was based on an unstabilized condition with
severe disability, and that, since there was a likelihood of
improvement, the 100 percent assigned rating was not considered
permanent, and was subject to a future review examination. 38
C.F.R. 4.28.

- 5 -

I. Lumbar Spine

A June 1999 VA general examination report contains the examiner's
statement that "no medical records are available at this time."
Upon physical examination the veteran's posture was found to be
erect and his gait normal. A negative straight leg raising test was
found, the spine was noted to have normal curvature, and no
localized tenderness was found. Mild paraspinal rigidity in the
lumbar area was found. Range of motion testing revealed flexion
limitation by 6 inches from the toes to the tips of the fingers,
with normal extension. Lateral flexion and rotation were noted to
be normal, and deep tendon reflexes were symmetrical.

An August 1999 VA orthopedic examination report contains the
veteran's report of dull pain in the lumbosacral area after sitting
for a time, and sharp pain after sitting for a long time, but no
pain at rest or after exertion. Upon physical examination no
inflammation or tenderness on palpation was found. Range of motion
testing of the lumbar spine revealed forward flexion of 95 degrees,
with pain; backward extension of 35 degrees, with pain; lateral
flexion to the right of 40 degrees, with no pain; lateral flexion
to the left of 40 degrees, with no pain; rotation to the right of
35 degrees, with no pain, and rotation to the left of 35 degrees,
with no pain. The examiner indicated he found full range of motion
of the lumbar spine with pain only in forward flexion and backward
extension.

A November 1999 service TDRL examination report contains notations
that the veteran was not working nor attending school, but was
thinking of going back to school to study accounting. That report
also contained notations that the veteran was in no apparent
distress, that his back was found to have full range of motion, but
that "some tenderness to percussion at approximately L[-]2 was
found." His gait was noted to demonstrate "normal heel, toe, tandem
and casual gaits." The examiner indicated that lumbosacral spine X-
rays revealed "an L[-]2 compression fracture of approximately 30
[percent]." The assessment was back pain, status post L-2
compression fracture.

6 -

During a March 2000 VA orthopedic examination the veteran reported
pain in his lumbar spine as well as weakness and stiffness,
fatigability and lack of endurance. He reported no recent treatment
for his lumbar spine. He reported that he has had no particularly
bad flare ups of his lumbar spine complaints. He reported he does
not wear any lumbar spine braces. He also reported problems "with
doing any walking or standing because of problems with his low
back." Upon range of motion testing active forward flexion was
found to be 40 degrees, and passive forward flexion was found to be
42 degrees; active backward extension was found to be 15 degrees,
and passive backward extension was found to be 18 degrees; active
left lateral flexion was found to be 20 degrees, and passive left
lateral flexion was found to be 20 degrees; active right flexion
was found to be 15 degrees, and passive right flexion was found to
be 18 degrees; active left rotation was found to be 28 degrees, and
passive left rotation was found to be 28 degrees; and active right
rotation was found to be 25 degrees, and passive right rotation was
found to be 25 degrees.

The examiner indicated that on forward flexion the veteran's pain
began at 40 degrees and continued "from that point on"; on backward
extension the pain began at 15 degrees and continued "from that
point on"; on left lateral flexion the pain began at 20 degrees and
continued "from that point on"; on right lateral flexion the pain
began at 15 degrees and continued "from that point on"; on left
rotation the pain began at 28 degrees and continued "from that
point on"; and on right rotation the pain began at 25 degrees and
continued "from that point on." The examiner indicated that the
musculature of the lumbar spine appeared to be weak, but that there
did not appear to be any neurological abnormality. The pertinent
diagnoses were residuals of compression fracture of the second
lumbar vertebra, bilateral fracture of the transverse processes of
L-3, and evidence of sprain/strain in the lumbar spine.

Another March 2000 VA orthopedic examination report contains
findings of weakness and stiffness in the low back, but no
swelling, heat or redness, and no apparent instability or abnormal
motion. During this examination (by the same examiner as above) the
veteran changed his reported complaints as to flare ups of

- 7 -

his lumbar spine, now reporting flare ups 2-3 times per week,
lasting 2-3 minutes to 1 hour, and with a severity of 7 on a scale
of 1-10. The veteran reported that precipitating factors were
increased standing or walking, and alleviating factors were rest
and taking pain medication. He also reported that during these
flare ups he would almost be unable to walk, stand or sit for any
length of time. Regarding the effect on the veteran's daily life,
the examiner indicated the veteran reported being "considerably
limited in the amount of standing or walking that he was able to
do." The examiner indicated that he found no lumbar deformity,
angulation, false motion, shortening or intra-articular
involvement, malunion or non-union, loose motion, false joints,
drainage, edema, painful motion, weakness or ankylosis. The
diagnoses were residuals of bilateral third lumbar vertebra
transverse process fracture and residuals of compression fracture
at the third lumbar vertebra.

During an October 2000 service TDRL examination the veteran
reported that since his November 1999 TDRL examination he had taken
three college preparatory classes at Goodwill Industries and
enrolled in two college courses at Sinclair Community College. He
also reported getting "A's" and hoping for "A's" in these courses.
He also reported that, in addition to school, he was currently
working part time for the college's Disability Department, helping
physically disabled individuals to exercise. He reported no change
since November 1999 in his "accident-related physical
difficulties," including back pain.

Another October 2000 service TDRL examination report contains
notations that the veteran suffered an L-3 transverse process
fracture in a November 1997 motor vehicle accident while on active
duty. He currently complained of "intermittent back pain that seems
to come on with prolonged sitting." The veteran denied any lower
extremity symptoms. The examination report also contained notations
that the veteran was the "taking basic computer classes at Sinclair
Community College. The final diagnosis was back pain secondary to
prior L-3 transverse process fracture.

The RO has assigned a 30 percent rating for the veteran's lumbar
spine disability under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5292,
which rates limitation of

- 8 -

motion of the lumbar spine, and DC 5285, which rates residuals of
fractured vertebra. Summarizing the lumbar spine symptoms,
examiners have found no evidence of lumbar angulation, false
motion, shortening or intra-articular involvement, malunion or non-
union, loose motion, false joints, drainage, edema or ankylosis. A
wedge deformity, degenerative arthritis and limitation of motion
have been shown.

Lumbar spine disabilities are rated in accordance with 38 C.F.R.
4.71a, DC's 5285-5286, 5289, and 5292-5295. DC 5285 provides that
a 100 percent rating will be assigned when there is spinal cord
involvement, being bedridden, or requiring long leg braces, and
that a 60 percent rating will be assigned when there is no cord
involvement, but a neck brace is required. The evidence does not
show that the veteran's lumbar spine symptomatology is manifested
by these elements. A note to that code provides that, in other
cases of residuals of vertebra fracture, that the disability should
be rated in accordance with definite limited motion or muscle
spasm, adding 10 percent for a demonstrable deformity of a
vertebral body. There is no evidence of record showing that the
veteran's lumbar spine symptoms include spasms. Thus, a 10 percent
rating for a demonstrable deformity of a vertebral body, and no
more, is warranted under DC 5285.

As the evidence does not show ankylosis, DC's 5286 and 5289 are not
applicable. As no intervertebral disc syndrome or sacroiliac injury
and weakness have been found, DC's 5293-5294 are not applicable.
While one examiner found "evidence of sprain/strain in the lumbar
spine," the Board notes that DC 5295 requires muscle spasm on
extreme forward bending, with loss of lateral spine motion,
unilateral, in the standing position for a 20 percent rating, and
more severe symptoms with abnormal mobility on forced motion for a
40 percent rating. These symptoms not having been found, DC's 5293-
5294 are not applicable in rating the veteran's lumbar spine
disability.

Under DC 5292, which rates limitation of motion of the lumbar
spine, a severe limitation warrants a 40 percent rating, a moderate
limitation warrants a 20 percent rating, and a slight limitation
warrants a 10 percent rating. As the veteran has most

9 -

recently complained of only "intermittent back pain that seems to
come on with prolonged sitting," that he "continues to attend the
martial arts class and work out in the gym at [Wright Patterson Air
Force Base]," that he continues to help physically disabled people
exercise, and has sought no treatment for his low back, the Board
finds that his limitation of motion is best rated as being moderate
under this code, warranting a 20 percent rating.

The United States Court of Appeals for Veterans Claims (Court) has
held that, in rating musculoskeletal disabilities, the Board is
required to consider assigning a higher rating (in a case where the
rating has been assigned in accordance with a diagnostic code based
on limitation of motion) when there is greater limitation of motion
from pain on use during flare-ups. DeLuca v. Brown, 8 Vet. App.
202, 205-206 (1995). Additional impairment during exacerbations, or
flare-ups, of his condition has not been objectively demonstrated.
There is no objective medical evidence to show that any other
symptom, including weakness or incoordination, results in
additional functional impairment, i.e., further limitation or
motion or an inability to perform certain functions, to a degree
that would support a higher rating under any of the above codes.
There is, therefore, no basis for the assignment of a schedular
rating in excess of 30 percent for the veteran's lumbar spine
symptomatology. 38 U.S.C.A. 1155; 38 C.F.R. 4.14, 4.40, 4.45, 4.59;
DeLuca, supra. The Board also notes that it has rated the veteran's
lumbar spine disability in accordance with the minimum ranges of
motion, before pain is elicited, as shown in the examination
reports. Thus, this rating includes limitation of motion caused by
pain.

II. An Organic Mental Disorder

During a July 1999 VA neuropsychology examination the veteran
complained of changes in emotional functioning (labile affect)
including difficulty holding his temper from premorbid restraint,
difficulty learning new routines, difficulty remembering
information needing to be recalled in isolation (dates,
appointments, video returns, where he left his keys), and trouble
concentrating for periods of time. He also reported being more
easily distracted since his head injury, and getting lost

- 10-

in fairly familiar areas when driving. Results of detailed testing
revealed that the veteran's averaged estimates of premorbid general
intelligence fell within the upper limits of the High Average
range, with no evidence of a decline from a higher premorbid level.
With regard to attention/working memory, the results indicated that
the veteran's basic focused and sustained attentional skills, and
his ability to mentally hold and manipulate information, were
preserved.

The diagnoses were: (Axis I) (1) cognitive disorder, not otherwise
specified (characterized by mild confrontation naming deficits,
mild slowing of mental processing speed and impaired ability to
encode, consolidate, retrieve or adequately recognize nonverbal
information, primarily for unfamiliar faces, during this
examination), and (2) rule out probable personality change, due to
closed head trauma; (Axis II) deferred; (Axis III) status post
traumatic brain injury with subdural hematoma, status post
neurosurgical evacuation of same; (Axis IV) personality and
cognitive changes; (Axis V) current Global Assessment of
Functioning (GAF) 65. The Board notes that Global Assessment of
Functioning (GAF) is part of the DIAGNOSTIC AND STATISTICAL MANUAL
OF MENTAL DISORDERS 32 (4TH ED. 1994) (DSM-IV) which reflects the
psychological, social, and occupational functioning of those with
psychiatric disability on a hypothetical continuum of mental
health-illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The examiner concluded that the results of this examination
revealed an alert and well oriented 23 year old male of High
Average general intelligence. The examiner indicated that overall,
the veteran's performance showed well preserved higher cortical
functioning, with the exception of the deficits noted above in
confrontation naming and processing speed, and impaired
consolidation of nonverbal visual information, most prominent here
in recognition of unfamiliar faces after a brief presentation. The
examiner indicated that he suspected this latter finding may be
related to the veteran's difficulty with route finding and getting
lost while driving. The examiner also indicated the veteran
complained of personality changes with regard to increased
irritability, and some emotional lability (inappropriate laughter

- 11 -

and anger), all of which are entirely consistent with the range of
possible likely sequelae after the frontal and temporal lobe
injuries he sustained.

During an August 1999 VA mental disorders examination the veteran's
speech was noted to be within normal limits, although there were
occasional misstatements of words, he appeared to be functioning at
an abstract level cognitively, he was oriented to time, place and
person, he related material from long term memory and a number of
events from recent memory, he displayed a moderate range of affect,
no significant mood was noted, his judgment processes were
adequate, his insight into neuropsychological functioning appeared
to be intact, no hallucinations or delusions were noted, and he
made neither statements of imminent intent to harm self or others,
nor statements of abuse or neglect of vulnerable individuals. The
diagnoses were: (Axis I) cognitive disorder, not otherwise
specified; (Axis II) none indicated at this time, however, as the
veteran becomes more involved with academic, vocational and social
environments the examiner suspected that some personality changes
would be evidenced; (Axis III) traumatic brain injury; (Axis IV)
limited knowledge of the world along with a limited ability to
process the knowledge, which affects all areas.

A November 1999 service TDRL examination report contains the
veteran's report of difficulty concentrating characterized by
distractibility and problems with short term memory. Upon mental
status and behavioral observation, the veteran was found to be on
time for his appointment, to be appropriately dressed and groomed,
to be alert and oriented throughout the evaluation, to exhibit
fluent speech (free of paraphasic errors or comprehension
difficulties), to have a full range, appropriate and non-labile
affect, to have logical and goal-directed thoughts, with no
disturbance of thought or perception, and to have intact remote
memory.

Upon orientation and general intellectual functioning testing, the
examiner indicated that estimates of the veteran's premorbid
functioning placed his intellectual abilities within the average
range.

- 12 -

The examiner indicated that the veteran had made a remarkable
recovery from his closed head injury, but had not returned to his
previous level of cognitive functioning. The examiner indicated
that results of neuropsychological testing indicated deficits in
verbal memory and processing speed, mild deficits in visuospatial
processing, and continued memory impairment on a list learning
test. The examiner also indicated the veteran showed mild
improvement over the previous evaluations on measures of
attention/concentration, which were consistent with his premorbid
level of cognitive functioning. The examiner also indicated that on
the background of these cognitive changes, the veteran did not
report any change in personality, but did notice increased levels
of anxiety and depression which would warrant a trial of anti-
depressants. Finally, the examiner indicated that overall, subtle
gains in recovery may yet occur, although the veteran's general
level of recovery had largely plateaued, and was then stable and
permanent. The diagnoses were: (Axis I) cognitive disorder not
otherwise specified, and adjustment disorder with mixed anxiety and
depressed mood, chronic; (Axis II) no diagnosis; (Axis III) 2 years
post severe closed head injury; (Axis IV) problems with primary
support group, occupational problems; (Axis V) a current GAF of 65.

Another November 1999 service TDRL examination report contains the
veteran's report that he was not then working or going to school.

A March 2000 VA mental disorders examination report contains the
examiner's statement that he had reviewed the veteran's July 1999
VA examination report and a November 1999 service TDRL examination
report, and that they were consistent. He indicated that the
veteran's neuropsychological residuals of a traumatic brain injury
were permanent, and would not improve. The veteran reported
continuing to attend the martial arts class and work out in the gym
at Wright Patterson Air Force Base. He reported being employed as
a temporary custodial helper for a couple of weeks, where his
performance was poor, due to difficulty remembering instructions.
He also reported that he planned to take a mathematics course at
Sinclair Community College "to see how well he can perform in the
classroom."

13 -

Upon mental status examination the veteran was noted to be alert,
with slow ambulation, casual dress, good personal hygiene, wearing
corrective lenses, having adequate hearing for conversational
speech, and having a rate of speech within normal limits. The
examiner indicated that the occasional misstatement of a word was
not as apparent as during the July 1999 examination, and that his
thinking appeared to be more concrete overall compared to the
earlier examination. The veteran was noted to be oriented to time,
place and person, related material from both recent and remote
episodic memory, displayed a moderate range of affect, had a mildly
dysphoric mood, had adequate judgment processes, had intact insight
into neuropsychological functioning, did not display hallucinations
or delusions, and did not make statements of imminent intent to
harm himself or others or of abuse or neglect of vulnerable
individuals. The diagnoses were : (Axis I) cognitive disorder, not
otherwise specified; (Axis II) none; (Axis III) traumatic brain
injury; (Axis IV) inability to maintain gainful employment,
deteriorating social life; (Axis V) GAF of 30.

A March 2000 VA general medical examination report contains
notations that the veteran reported working for a period of 2-3
weeks in 1999 at Miami-Jacobs College, but having to give up that
job due to chronic fatigue syndrome. He reported receiving no
medical treatment for his residuals of a motor vehicle accident at
this time. The examiner indicated that psychiatrically, the veteran
had normal behavior with good comprehension and no abnormal
reaction, and that, as a result, the examiner did not see any
psychiatric problems.

An October 2000 service TDRL examination report contains the
veteran's report that, since his November 1999 service TDRL
examination, he had taken three preparatory classes at Goodwill
Industries and enrolled in two college computer courses at Sinclair
Community College. He reported receiving an "A" in a preparatory
computer class and doing well in both spelling and English
preparatory classes. The veteran reported that while he anticipated
receiving an "A" in one class, he was having difficulty in a DOS-
based class because of trouble remembering the specific commands
and prompts. The veteran also reported

- 14 -

currently working part time for the college's Disability
Department, helping physically disabled individuals exercise.

Upon mental and behavioral observation the veteran was noted to be
on time for his appointment and was appropriately dressed and
groomed. He was noted to be alert and oriented to time, place and
person throughout the evaluation. While circumstantial at times,
his speech was noted to be free of paraphasic errors or
comprehension difficulties. His affect was noted to be full range,
appropriate and non-labile. His thoughts were noted to be logical
and goal directed, and no disturbance of thought or perception was
observed. He denied current or past suicidal/homicidal ideation.
His remote memory appeared to be intact.

The veteran was administered all the same tests during this
examination as had been administered during the November 1999
service TDRL examination. With regard to processing speed, the
examiner indicated the veteran performed in the low average range
on tasks requiring processing speed. On a task requiring short-term
memory, speed and accuracy of visual motor-coordination, his
performance was noted to improve from the mildly impaired to the
low average range He also performed in the low average range on a
task requiring perceptual discrimination and speed in the scanning
of a visual array, which the examiner noted was consistent with the
November 1999 TDRL examination findings.

With regard to memory, the examiner indicated the veteran's
performance on a task requiring the learning of a series of
unrelated words over multiple trials improved from the moderately
to the mildly impaired range. With regard to executive functions
testing, the examiner noted the veteran performed in the low to
high average range. With regard to verbal fluency, the veteran was
noted to be in the average range, which was consistent with the
prior examination findings. His performance on a task requiring the
generation of words within a specified category was noted to be
improved from the average to the high average range. He also was
noted to perform in the low average range on a task requiring
speeded visual scanning and numerical sequencing. He performed in
the high average range on a task requiring number and letter
sequencing. The examiner indicated that on both

- 15 -

of these tasks the veteran's performance was consistent with his
last evaluation. The examiner also indicated the veteran's
performance on a task of frontal verbal abstract reasoning was
within normal limits.

With regard to sensory-perceptual functions, the examiner indicated
the veteran did not commit any errors on a measure of tactile
sensory perception, nor on a test of finger agnosia. He was noted
to perform in the mildly impaired range on a task requiring tactile
perception, motor coordination and tactile exploration. His
performance using his right (dominant) hand was in the moderately
impaired range, while his performance with his left (non-dominant)
hand was in the average range. Using both hands, the veteran
performed in the mildly impaired range. His memory for shapes was
also noted to be in the mildly impaired range, while his memory for
the shapes' location on the form board was in the average range.

With regard to mood, the examiner indicated the veteran reported
minimal symptoms on a depression symptom rating scale, which was an
improvement from the previous evaluation, during which he reported
a mild amount of symptoms. The veteran's reported symptoms of
anxiety were noted to be in the mild range.

The examiner summarized that the veteran had not returned to his
baseline level of cognitive functioning, as the improvements noted
above were "most likely" due to' practice effects associated with
the veteran's "numerous exposures" to these tasks. The examiner
indicated that the overall evaluation suggested little change from
the November 1999 evaluation. The examiner also indicated that the
veteran's performance on the verbal list learning measure was
likely a better representation of his current memory abilities. The
examiner also indicated that the veteran's depressive and anxiety
symptoms appeared to be situational, rather than residuals of his
closed head injury, and that neither met the thresholds for a mood
or anxiety disorder, and would not account for his memory
impairments. Finally, the examiner indicated that, given his
accident approximately 3 years before, the veteran's recovery had
likely reached a plateau and was now stable and permanent. The
diagnoses were: (Axis I) cognitive disorder, not otherwise
specified (exhibits marked impairment for military service and a
considerable impairment of his

- 16 -

civilian and industrial adaptability); (Axis II) no diagnosis;
(Axis III) three years post severe closed head injury; (Axis IV)
none reported; (Axis V) current GAF of 75.

The RO has assigned a 50 percent rating, by analogy, under 38
C.F.R. 4.130, DC 9304, which rates dementia due to head trauma, for
the current symptoms of the veteran's mental disorder. The Board
notes that dementia due to head trauma is listed as one of the
cognitive mental disorders, and that all mental disorders are rated
in accordance with the General Rating Formula for Mental Disorders.
Where the particular disability for which the veteran is service-
connected is not listed in the Schedule For Rating Disabilities, it
may be rated by analogy to a closely related disease in which not
only the functions affected, but the anatomical location and
symptomatology are closely analogous. 38 C.F.R. 4.20, 4.27; see
also Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio
v. Derwinski, 2 Vet. App. 625, 629 (1992). An analogous rating may
only be assigned where the service-connected disability is not
listed in the rating schedule. 38 C.F.R. 4.27; see also Lendenmann,
3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 629.

The Board also notes that 38 C.F.R. 4.124a, DC 8045, which rates
brain disease due to trauma, provides that ratings in excess of 10
percent for brain disease due to trauma under DC 9304 are not
assignable in the absence of a diagnosis of multi- infarct dementia
associated with brain trauma, and there is no evidence of a
diagnosis of multi-infarct dementia associated with brain trauma of
record. Thus, the veteran's 50 percent rating for this disability
appears to be legal error. In determining a rating for a
disability, the Board may only consider those factors which are
included in the rating criteria provided by regulations for rating
that disability. To do otherwise would be legal error as a matter
of law. Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v.
Derwinski, 2 Vet. App. 625, 628 (1992).

The General Rating Formula for Mental Disorders provides that for
a 100 percent rating there must be found to be total occupational
and social impairment, due to such symptoms as gross impairment in
thought processes or communication,

- 17 -

persistent delusions or hallucinations, grossly inappropriate
behavior, persistent danger of hurting self or others,'intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene), disorientation to time or
place, and memory loss for names of close relatives, own
occupation, or own name. For a 70 percent rating there must be
found to be occupational and social impairment, with deficiencies
in most areas, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as suicidal ideation,
obsessional rituals which interfere with routine activities, speech
which is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to function
independently, appropriately and effectively, impaired impulse
control (such as unprovoked irritability with periods of violence),
spatial disorientation, neglect of personal appearance and hygiene,
difficulty in adapting to stressful circumstances (including work
or in a worklike setting), and inability to establish and maintain
effective relationships.

A thorough review of the above examination reports of the veteran
reveal that currently, the veteran does not exhibit, as residuals
of his closed head injury, suicidal ideation, obsessional rituals
which interfere with routine activities, speech which is
intermittently illogical, obscure, or irrelevant, near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively, impaired impulse
control (such as unprovoked irritability with periods of violence),
neglect of personal appearance and hygiene, difficulty in adapting
to stressful circumstances (including work or in a worklike
setting), and inability to establish and maintain effective
relationships. In that regard, the most recent examination of the
veteran shows that the examiner indicated that the veteran's
depressive and anxiety symptoms appeared to be situational, rather
than residuals of his closed head injury, and that neither met the
thresholds for a mood or anxiety disorder. Also, with regard to
spatial disorientation, the most recent examination report shows
that the veteran performed in the average range. The Board also
notes that the veteran's GAF scores have increased from an initial
65 in July 1999 to 75 in October 2000. The DSM-IV GAF scale
contains notations that GAF scores from 71-80 indicate that, if
symptoms are present, they are transient and expectable reactions
to psychosocial stressors (e.g., difficulty concentrating after
family

- 18 -

argument); no more than slight impairment in social, occupational,
or school function (temporarily falling behind in schoolwork). In
that regard, the Board notes the veteran has reported receiving an
"A" in a preparatory computer class and doing well in both spelling
and English preparatory classes. The veteran reported that while he
anticipated receiving an "A" in one class, he was having difficulty
in a DOS-based class because of trouble remembering the specific
commands and prompts. The veteran also reported currently working
part time for the college's Disability Department, helping
physically disabled individuals exercise. With regard to the
veteran's ability to establish and maintain effective
relationships, the evidence indicates that any problems in this
area have more to do with the veteran's past friends changing their
lifestyles due to marriage than an inability, due to mental
residuals of a closed head injury, to establish and maintain
effective relationships.

Accordingly, the Board finds that the evidence does not reveal a
mental disability picture more nearly approximating the 70 percent
rating criteria shown above, and that the preponderance of the
evidence is against a rating in excess of 50 percent for the mental
residuals of the veteran's closed head injury. 38 C.F.R. 4.7.

III. Paralysis of the Left Seventh Cranial Nerve

A June 1999 VA neurological examination report contains notations
that, upon physical examination of the cranial nerves, the
veteran's eyes generally appeared to move conjugately (both eyes
moving simultaneously in the same direction). Droop of the right
side of the mouth was noted, but both sides of the mouth elevated
symmetrically. The tongue was noted to be midline and mobile, and
no dysarthria was found. Upon administration of the Dix-Hallpike
test on four occasions, a brief burst of rotary nystagmus
(rhythmical oscillation of the eyeballs, either pendular or jerky)
lasting about 5 or 10 seconds after a brief interval of
approximately 10 or 15 seconds preceding the onset of the
nystagmus. The nystagmus was noted to be accompanied by vertigo.
Following a fourth trial the veteran became quite nauseated, and
the test was discontinued. The veteran's reflexes, coordination,
sensory and motor systems were found to be normal. The pertinent
diagnoses were residuals of severe head injury and positional
vertigo.

- 19 -

During a June 1999 VA general medical examination the veteran
reported having surgery on his eyes because of an inability to
close his eyes after the motor vehicle accident. Upon physical
examination the examiner noted that the veteran's left eye appeared
smaller than the right, but extra ocular movements were intact. The
pupils were noted to be equal and reactive to light and
accommodation. No icterus was noted. No residual weakness of
palpable muscles of the eyelids was found. No inflammation or
discharge was found. There was no diagnosis rendered as to any
facial nerve injury.

A November 1999 service TDRL examination report contains a finding
of mild left cranial nerve palsy. During a March 2000 VA
examination of the eyes the veteran reported being unable to close
his left eye after the accident, having an operation on that eyelid
to close it, and having the stitches removed three weeks later.
Upon physical examination full range of motion of the eyes was
found, and good function of the orbicularis in each eye was noted.
The diagnosis was an incomplete closure of the left eye by history,
with no reported residuals, no residuals found by examination, and
good current lid closure.

During a March 2000 VA neurological examination the veteran
complained of left facial weakness and reported that subsequent to
the accident he had to drink everything with a straw, as he would
lose liquids out of the left side of his mouth. He reported that he
had improved significantly, although he still would dribble
sometimes if he tried to drink too quickly. Examination of the
cranial nerves revealed a slight peripheral seventh nerve palsy on
the left. The examiner indicated the veteran was unable to wrinkle
his forehead on the left. The examiner also noted that the
veteran's left eyelashes did not quite "bury" as well as the right,
and there was a mild decrease in the nasal labial fold on the left
as compared to the right. The examiner also indicated that there
appeared to be some aberrant regeneration of the seventh cranial
nerve, because when the veteran blinked his eyes hard, the lower
half of the left face also moved in relation to that blink. The
diagnosis was mild left peripheral VII nerve palsy.

20 -

An October 2000 service TDRL examination report contains a finding
of mild cranial nerve VII weakness on the left, with noted facial
synkinesis (involuntary movement following a voluntary one) on the
left. A note to that report contains a statement by the examiner
that a review of the veteran's medical records showed a prior
lateral wall orbital fracture on the left, which would not cause a
superior oblique palsy. The pertinent diagnosis was left cranial
nerve VII palsy with synkinesis due to temporal bone fracture and
subsequent aberrant regeneration.

The RO has assigned a 10 percent rating for the veteran's left
seventh cranial nerve palsy under 38 C.F.R. 4.124a, DC 8207, which
rates disabilities of the seventh (facial) cranial nerve. 38 C.F.R.
4.124a provides that these disabilities are to be rated in
proportion to the impairment of motor, sensory, or mental function.
Consider especially psychotic manifestations, complete or partial
loss of use of one or more extremities, speech disturbances,
impairment of vision, disturbances of gait, tremors, visceral
manifestations, etc., referring to the appropriate bodily system of
the schedule. 38 C.F.R. 4.124a, DC 8045, which rates brain disease
due to trauma, provides that purely neurological disabilities, such
as facial nerve paralysis, etc., following trauma to the brain,
will be rated under the diagnostic codes specifically dealing with
such disabilities, with citation of a hyphenated diagnostic code
(e.g., 8045-8207).

38 C.F.R. 4.124a, DC 8207, provides that a complete paralysis of
the seventh (facial) cranial nerve warrants a 30 percent rating; an
incomplete, severe paralysis warrants a 20 percent rating; and an
incomplete, moderate paralysis warrants a 10 percent rating. A note
to that code provides that these ratings are dependent upon the
relative loss of innervation of the facial muscles.

A thorough review of the evidence reveals an opinion of mild left
cranial nerve palsy (November 1999), incomplete closure of the left
eye by history, with no reported residuals, no residuals found by
examination, and good current lid closure (March 2000), mild left
peripheral VII nerve palsy (March 2000), and left cranial nerve VII
palsy with synkinesis due to temporal bone fracture and subsequent
aberrant regeneration (October 2000). Thus, the Board finds that
the veteran's left

- 21 -

seventh cranial nerve disability warrants a 10 percent rating, and
no more, as a moderate incomplete paralysis, under 38 C.F.R.
4.124a, DC 8045-8207.

IV. Loss of Sense of Smell

A March 2000 VA examination report contains a diagnosis of complete
anosmia.

The RO has assigned a 10 percent rating under 4.87a, DC 6275, for
a complete loss of the sense of smell. The Board notes that the
maximum schedular rating for this disability under this code is 10
percent. Accordingly, the Board finds the veteran currently has the
maximum allowable schedular rating for this disability, and that
the preponderance of the evidence is against a schedular rating in
excess of 10 percent for a complete loss of the sense of smell.

V. Facial Scars

During a March 2000 VA eye examination the veteran reported having
his left eye lids sewn shut after his motor vehicle accident, and
subsequently having the stitches removed. The examiner indicated
the veteran reported no residual problem with his left eye, and
that the clinical findings supported "this history." The examiner
indicated that the veteran currently had good lid closure.

During a March 2000 VA scars examination the veteran reported no
current treatment for his scars. Upon physical examination the left
side scalp scar was found to be 20 centimeters long and parabolic
in shape, while the right side scalp scar was found to be 18
centimeters long and was also parabolic in shape. The examiner
indicated that there was slight tenderness over both scars, that
both scars showed a certain amount of adherence to the underlying
tissue, and both were somewhat "gristly." No ulceration or
breakdown of the scars was found, no elevation or depression was
found, a very minor amount of tissue loss was found, no
inflammation was found, no edema or keloid formation was found, the
scars were noted to be somewhat "pinkish" in color, a minor amount
of disfigurement

- 22 -

was found, no burn scars were found, and the scars caused no
limitation of function of any body part. The diagnosis was
extensive parabolic scars over the left and right scalp areas.

A March 2000 VA general medical examination report contains
findings that are the same as to the left and right scalp scars as
noted previously, with the addition that there are several scraping
scars at the base of the neck and over both shoulders. Some smaller
scars over the face were found, but there was no evidence of any
skin lesion or any particular deformity as to any scar. The
pertinent diagnosis was residuals of facial lacerations with
resulting scar formation.

The RO has assigned a 10 percent rating under 38 C.F.R. 4.118, DC
7800, which rates disfiguring scars of the head, neck and face, for
the total of the veteran's various scars. Scars are rated in
accordance with 38 C.F.R. 4.118, Diagnostic Codes 7800-7805. As no
evidence of benign new skin growths (DC 7819), superficial, poorly
nourished scars with repeated ulceration (DC 7803), bum scars (DC
7801-7802), or limitation of motion of the part affected by scars
(DC 7805), is of record, those codes are not applicable in rating
the veteran's scars. While DC 7804 allows for a 10 percent rating
for superficial scars which are tender and painful on objective
demonstration, and the evidence contains findings that some of the
veteran's scars are slightly tender, the veteran would not obtain
a higher rating under this code than DC 7800

Under DC 7800, a slight disfigurement warrants a noncompensable
rating for scars of the head, face or neck. A 10 percent rating is
assigned for moderate, disfiguring scars. A 30 percent rating is
warranted for severe disfiguring scars, especially if they produce
a marked and unsightly deformity of the eyelids, lips or auricles.
Complete or exceptionally repugnant deformity of one side of the
face or marked or repugnant bilateral disfigurement is rated 50
percent disabling.

In the present case a review of the medical evidence, being the VA
examination reports and the attached photos, reveals no evidence
that the scars are more than

- 23 -

moderately disfiguring. Accordingly, the preponderance of the
evidence is against an increased rating for scars as residuals of
a closed head injury.

VI. Cervical Spine Disorder

During a March 2000 VA orthopedic examination the veteran reported
sprain/strain to his cervical spine due to his inservice accident.
He denied pain in the neck, any particular weakness or stiffness,
effects on his daily activity, and fatigability or lack of
endurance. He reported no treatment or flare ups concerning his
cervical spine, and does not wear a brace. Upon physical
examination range of motion of the cervical spine was found to be
active forward flexion of 45 degrees, and passive 48 degrees;
active backward extension was found to be 25 degrees, and passive
30 degrees; active left lateral flexion was found to be 10 degrees,
and passive 10 degrees; active right lateral flexion was found to
be 10 degrees, and passive 10 degrees; active left rotation was
found to be 38 degrees, and passive 40 degrees; and active right
rotation was found to be 20 degrees, and passive 22 degrees.

The examiner indicated that pain began at 45 degrees on forward
flexion, and continued from that point; pain began at 25 degrees on
backward extension, and continued from that point; pain began at 10
degrees on left lateral flexion, and continued from that point;
pain began at 10 degrees on right lateral flexion, and continued
from that point; pain began at 38 degrees on left rotation, and
continued from that point; and pain began at 20 degrees on right
rotation, and continued from that point.

The examiner indicated that the musculature of the cervical spine
appeared weak, but there were no neurological abnormalities found.
The diagnosis was evidence of sprain/strain in the cervical spine.

The RO has assigned a 10 percent rating for the veteran's cervical
spine disorder under 38 C.F.R. 4.71a, DC 5290, which rates
limitation of motion of the cervical spine. The Board notes that
fracture of a cervical vertebra (DC 5285), ankylosis (DC 5286-
5287), intervertebral disc syndrome (DC 5293), and sacroiliac
injury

- 24 -

and weakness (DC 5294) have not been shown for the cervical spine;
thus, those codes are not applicable in rating the veteran's
cervical spine disability. The Board also notes that X-ray evidence
does not reveal arthritis. 38 C.F.R. 4.71a, DC 5290 provides that
a slight limitation of motion warrants a 10 percent rating; for a
20 percent rating a moderate limitation must be shown; for a 30
percent rating a severe limitation must be shown.

The Court has held that, in rating musculoskeletal disabilities,
the Board is required to consider assigning a higher rating (in a
case where the rating has been assigned in accordance with a
diagnostic code based on limitation of motion) when there is
greater limitation of motion from pain on use or during flare-ups.
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Additional
impairment during exacerbations, or flare-ups, of his condition has
not been demonstrated. As noted above, there is no medical evidence
to show that any other symptom, including pain or weakness or
incoordination, results in additional functional impairment to a
degree that would support a higher rating under DC5290, as the
Board will rate the veteran's limitation of motion on the basis of
the examiner's determination of the degree of motion at which pain
is elicited. There is, therefore, no basis for the assignment of a
schedular rating in excess of that assigned under DC 5290 for the
veteran's cervical spine limitation of motion. 38 U.S.C.A. 1155; 38
C.F.R. 4.14, 4.40, 4.45; DeLuca, supra.

Based upon the degree of cervical range of motion at which pain was
noted, and the degree of passive motion then attainable, the Board
finds that the veteran's cervical spine limitation of motion should
be characterized as moderate, thus warranting a 20 percent rating
under DC 5290.

VII. Left Eye Ophthalmoplegia With Cranial Nerve Palsy

During the veteran's June 1999 VA neurological examination he
reported the injuries to his left eye to be a non-displaced left
lateral orbital wall fracture, hemorrhagic chemosis of the left
eye, and left periorbital edema and ecchymosis. Upon physical
examination the examiner noted the veteran claimed diplopia on

- 25 -

upward and lateral gaze to both sides. No definite nystagmus was
found. The pertinent diagnosis was probable ophthalmoplegia
manifested by diplopia on upward and lateral gaze to both sides.

During a March 2000 VA eye examination the veteran reported that
his left eye vision has been reduced since the accident. He also
reported using lubricating drops one to two times per week for
comfort, with good results. The veteran denied diplopia and visual
field loss, and no field loss was found on examination. His pupils
were found to be equally round and reactive to light. No afferent
pupillary defect was found; motility showed full range of motion;
the confrontation visual field was found to be full to finger
counting; applanation tonometry was found to be 11 milligrams of
mercury in each eye; and good function of the orbicularis in each
eye was found. Upon slit lamp examination of the left lower lid
mild blepharitis (inflammation of the eyelids) was found, as was
minor scarring along the temporal half of the inferior and superior
lid margins of the left eye. Upon examination of the conjunctiva
pinguecula was found. Upon examination of the cornea an inferior
scar, 2.5 x 5.5 millimeters, was found in the left eye, but no
staining was found. The anterior chambers of the left eye were
found to be deep and clear. The left iris was found to be normal.
No other abnormalities of the left eye were noted. The diagnoses
were: (1) left eye refractive error correctable to 20/20; (2) no
diplopia or visual field loss reported or found; (3) no residuals
of left eye injury reported or found; (4) some inferior corneal
scarring of the left eye which was not visually significant; and
(5) good lid closure.

At this time the Board notes that generally, congenital or
developmental defects or conditions are not considered to be
diseases or injuries within the meaning of applicable legislation
providing VA disability compensation benefits. 38 C.F.R. 3.303(c).
Additionally, 38 C.F.R. 4.9 indicates that mere congenital or
developmental defects, absent, displaced or supernumerary parts,
refractive error of the eye, personality disorder and mental
deficiency are not diseases or injuries in the meaning of
applicable legislation for disability compensation purposes. The
Board notes that there is no medical opinion of record which
indicates the veteran's refractive error was either caused or
aggravated by his left eye injury, nor is there

- 26 -

evidence of record of any superimposed disease or injury, including
any listed in 3.309(a). See VAOPGCPREC 82-90 (July 1990).

The RO has assigned a noncompensable rating for left eye
ophthalmoplegia with cranial nerve palsy, by analogy, under 38
C.F.R. 4.84a, DC 6009, which rates unhealed eye injuries. 38 C.F.R.
4.84a, DC 6009 provides that this disability, in chronic form, is
to be rated from 10 percent to 100 percent for impairment of visual
acuity or field loss, pain, rest-requirements, or episodic
incapacity, combining an additional rating of 10 percent during
continuance of active pathology. The minimum rating during active
pathology will be 10 percent.

A review of the medical evidence reveals no service-connectable
residual of left eye ophthalmoplegia with cranial nerve palsy,
including impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, does not show a continuance
of active pathology, and does not show a paralysis of one or more
of the ocular muscles. Accordingly, the preponderance of the
evidence is against an increased rating for left eye
ophthalmoplegia with cranial nerve palsy. In every instance where
the schedule does not provide a zero percent rating for a
diagnostic code, a zero percent rating shall be assigned when the
requirements for a compensable evaluation are not met. 38 C.F.R.
4.31.

VIII. Post-traumatic Headaches

During the veteran's June 1999 VA neurological examination he
reported experiencing headaches since his accident, occurring two
to three times per week since January 1999. He reported that these
headaches were intense, generalized and throbbing, and began
rapidly with no precipitating cause. He also reported that the
headaches were relieved in about thirty minutes after he takes
Tylenol. The diagnosis was post-traumatic headaches.

During a March 2000 VA skin examination the veteran reported
"headaches from time to time."

- 27 -

During a March 2000 VA neurological examination the veteran
reported headaches approximately two to four times a week, which
begin as a dull pain, and which was usually relieved by Tylenol. He
also reported that, if he cannot take Tylenol when he gets
headaches, they will become a "very generalized sharp pain,"
lasting two to three hours. He also reported that when he cannot
take Tylenol and the headaches become "sharp," that he must take a
break from whatever he is doing for a few minutes, and then resume
his activities. He also reported that his headaches were not
prostrating, that he experiences no nausea or vomiting associated
with the headaches, and notes no "triggers" involving his
headaches. The impression was muscular contraction headaches,
nonprostrating in nature. The examiner indicated that these
headaches occurred frequently, but did not interfere with the
veteran's ability to continue his activities of daily living, and
were most likely post- concussive headaches.

The RO has assigned a noncompensable rating, by analogy, for the
veteran's headaches under 38 C.F.R. 124a, DC 8100, which rates
migraine headaches. The Board notes, however, that 38 C.F.R.
4.124a, DC 8045, which rates brain disease due to trauma, provides
that purely subjective complaints such as headache, dizziness,
insomnia, etc., recognized as symptomatic of brain trauma, will be
rated 10 percent and no more under DC 93 04. This 10 percent rating
will not be combined with any other rating for a disability due to
brain trauma.

Accordingly, a 10 percent rating, and no more, is warranted under
38 C.F.R. 4.130, DC 9304. The Board's selection of a diagnostic
code may not be set aside as "arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with the law," if
relevant data is examined and a reasonable basis exists for its
selection. See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995);
Butts v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching this decision the Board considered the issue of whether
the veteran's service-connected disabilities, standing alone,
presented an exceptional or unusual disability picture, as to
render impractical the application of the regular schedular

- 28 -

standards, such that referral to the appropriate officials for
consideration of an extraschedular rating is warranted. See 38
C.F.R. 3.321(b)(1); Fleshman, supra; Bagwell, supra; Floyd, supra;
Shipwash, supra. Significantly, however, no evidence has been
presented showing factors such as a marked interference with
employment or frequent periods of hospitalization, due solely to
the service- connected disability, as to render impractical the
application of the regular schedular standards. Accordingly, the
Board concludes that referral to the appropriate officials for
consideration of an extraschedular rating under 38 C.F.R.
3.321(b)(1) is not warranted.

ORDER

An increased rating for a lumbar spine disability with demonstrable
deformity of a vertebral body, currently rated as 30 percent
disabling following prestabilization rating, is denied.

An increased rating for an organic mental disorder due to trauma,
currently rated as 50 percent disabling following prestabilization
rating, is denied.

An increased rating for paralysis of the left seventh cranial
nerve, currently rated as 10 percent disabling following
prestabilization rating, is denied.

An increased rating for a loss of sense of smell, currently rated
as 10 percent disabling following prestabilization rating, is
denied.

An increased rating for facial scars, currently rated as 10 percent
disabling following prestabilization rating, is denied.

A 20 percent rating for a cervical spine disability with limitation
of motion, currently rated as noncompensable following
prestabilization rating, is granted, subject to the laws and
regulations governing the award of monetary benefits.

- 29 -

An increased rating for left eye ophthalmoplegia with cranial nerve
palsy, currently rated as noncompensable following prestabilization
rating, is denied.

A 10 percent rating for post-traumatic headaches, currently rated
as noncompensable following prestabilization rating, is granted,
subject to the laws and regulations governing the award of monetary
benefits.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

- 30 -



